DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is in response to Applicant’s communication filed on July 22, 2021. Amendments to claims 1-13, and 21-23 have been entered. Objections to the Specification and rejections under 35 USC 112(a) have been withdrawn in view of the amendments. Claims 1-13 and 21-23 are pending and have been examined. The allowable subject matter, over prior art, was already discussed in the Office action mailed on November 6, 2020 and therefore not repeated here. The rejections and response to arguments are stated below. 


Claim Rejections - 35 USC § 112


2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



3.	Claim 21 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
Claim 21 recites the limitations “calculating a first sum of debt quantities, at the first cap margin, specified in the first set of electronic bids; and in response to the first sum of debt quantities clearing the first outstanding debt quantity of the first tranche upon conclusion of the online public auction, initiating settlement and redistribution of the first outstanding debt quantity in the electronic bids” (emphasis added). The emphasized portions of these limitations lack antecedent basis. Also, the term “electronic bids” has not been described in the specification. Clarification is required. In view of these ambiguities the scope of the claim is unclear.

Claim Rejections - 35 USC § 101

4.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 1-13 and 21-23 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method for managing an online public auction, which is considered a judicial exception because it falls under the category of “certain of methods of organizing human activity” such as a fundamental economic practice and also commercial interactions as discussed below. This judicial exception is not integrated into a practical application as discussed below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
 	Analysis
Step 1: In the instant case, claim 1 (representative claim) is directed to an article of manufacture. 
	Step 2A – prong 1: The limitations of “receiving selection of a first tranche, in a set of tranches within a structured product investment, entered by an initiator, the initiator affiliated 
	Claim 21 recites the additional steps of “retrieving a set of maximum historical bid amounts settled by investors in a population of investors; populating an investor whitelist for an online public auction; calculating an bid limit for each investor on the investor whitelist based on a function of a maximum bid amount submitted and settled by each investor on the investor whitelist for a second online public auction hosted on the auction platform prior to the online public auction; assigning the bid limit to each investor in the whitelist; … during the online public auction, receiving and recording a first set of bids submitted via the auction platform, each bid in the first set of bids specifying a debt quantity at the first cap margin and within the bid limit of each investor in the whitelist”. These steps, when considered as an ordered combination, further refine the method for managing an online public auction. Hence, all the steps of claim 21, when considered as an ordered combination, recite an abstract idea. 
	Step 2A – prong 2: The judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of a computer system hosting an electronic investor portal, bidding portals and an auction platform to perform all the steps. A plain reading of the specification including at least paragraphs [0028] – [0030] reveals that the auction platform is a generic computer server suitably programmed to perform the claimed steps. The computer system include a generic computer server suitably programmed to perform the associated functions. The portals are broadly interpreted to include generic portals suitably programmed to perform the associated functions. Hence, the additional elements in the claims are generic components suitably programmed to perform their respective functions. The auction platform in all the steps is recited at a high-level of generality (i.e., as a generic computer server performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Hence, claims 1 and 21 are directed to an abstract idea. 
	Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using an auction platform to perform the steps of “receiving selection of a first tranche, in a set of tranches within a structured product investment, entered by an initiator, the initiator affiliated with the structured product investment at a first time, the first tranche associated with an initial interest margin at the first time and containing a first outstanding debt quantity; assigning a first cap margin, less than the initial interest margin, to the first tranche; publishing public auction, for the first outstanding debt quantity in the first tranche; initiating the public auction; during the public auction, recording a first set of bids submitted by a first set of investors, each bid in the first set of bids specifying a debt quantity at the first cap margin; Page 2 of 28calculating a first sum of debt quantities, at the first cap margin, specified in the first set of bids; and in response to the first sum of debt quantities clearing the first outstanding debt quantity of the first tranche upon conclusion of the public auction, initiating settlement and redistribution of the first outstanding debt quantity in the first tranche according to the first set of bids” amounts to no more than mere instructions to apply the exception using generic computer components. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Hence, independent claim 1 is not patent eligible. Independent claims 21 and 22 are also not patent eligible based on similar reasoning and rationale. 
Dependent claims 2-13 and 23, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. 
For instance, in claims 2-6, 9-13 and 23 the steps, recited in these claims, under the broadest reasonable interpretation, are further refinements of “methods of organizing human activity” such as a fundamental economic practice and also commercial interactions because these steps further describe the intermediate steps of the underlying process. 
In claims 7-8, the steps, recited in these claims, under the broadest reasonable interpretation, are further refinements of “methods of organizing human activity” such as commercial interactions because these steps further describe the intermediate step of the underlying process. The additional element in these claims, of the investor portal at a computing device, performs a traditional function recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components.
In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Also the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself.  For these reasons, the dependent claims also are not patent eligible. 

Response to Arguments

6.	In response to Applicants arguments on pages 18-25 of the Applicant’s remarks that the claims are patent-eligible under 35 USC 101 when considered under the 2019 Patent eligibility Guidance (2019 PEG), the Examiner respectfully disagrees. 
	The fact that the claims are Patent-Ineligible when considered under the 2019 PEG has already been addressed in the rejection and hence not all the details of the rejection are repeated here. 
	The claims recite a method for managing an online public auction, which is considered a judicial exception because it falls under the category of “certain of methods of organizing human activity” such as a fundamental economic practice and also commercial interactions as discussed in the rejection. Hence, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application as discussed below. According to 2019 PEG, limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
	In the instant case, the judicial exception is not integrated into a practical application, because none of the above criteria is met. A plain reading of the Applicant’s specification including at least paragraphs [0028] – [0030] reveals that the auction platform is a generic computer server suitably programmed to perform the claimed steps. The computer system include a generic computer server suitably programmed to perform the associated functions. The portals are broadly interpreted to include generic portals suitably programmed to perform their respective functions. The Applicants are merely using the generic features, on a computer system, to execute an abstract concept. The claims at issue do not require any nonconventional computer, network, or other components, or even a non-conventional and non-generic arrangement of known, conventional pieces but merely call for performance of the claimed functions on a set of conventional computer components. The computer system hosting an electronic investor portal, bidding portals and an auction platform, in all the steps, are recited at a high-level of generality (i.e., as generic computer servers/portals performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Hence, the claims are directed to an abstract idea. 
	The features in the claims and those described in pages 20-21 of the remarks may, at best, be characterized as an improvement in the abstract idea of a method for managing an online public auction. An improvement in abstract idea is still abstract (SAP America v. Investpic *2-3 (“We may assume that the techniques claimed are “groundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 89–90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“A claim for a new abstract idea is still an abstract idea). The alleged advantages that Applicants tout such as ““(1) reducing the need for spurious and unnecessary transactions; (2) greatly improving the efficiency of the AMR process (e.g., months to days); and, in doing so, (3) greatly improving the underlying efficiencies that investors utilize daily to conduct these sophisticated transactions” do not relate to an advancement in network architecture, computer processing, or trading/auction technology. See SAP Am., Inc. v. InvestPic, LLC, 898 F.3d at 1163 (Fed. Cir. 2018) (“No matter how much of an advance in the finance field the claims recite, the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm. An advance of that nature is ineligible for patenting.”); see also Smart Sys. Innovations, LLC v. Chicago Transit Auth., 873 F.3d 1364, 1374 (2017) (“When claims like the Asserted Claims are ‘directed to an abstract idea’ and ‘merely require generic computer implementation,’ they ‘do not move into section 101 eligibility territory.’”). The decisions such as “disaggregating a CLO, initiating a public auction of specified assets, and initiating settlement and redistribution of the assets upon Page 22 of 26 the public auction close” are business solutions addressing a business problem rooted in abstract idea. It does not involve any improvements to another technology, technical field, or improvements to the functioning of the computer itself. The computer is merely a platform on which the abstract idea is implemented.
Regarding applicant's arguments alleging the lack of prior art as evidence that the claims contain an improvement and therefore are significantly more, this argument-sounding in § 102 novelty-is beside the point for a §101 inquiry. See Amdocs (Isr.) Ltd. v. Openet Telecom, Inc., No. 1: 10cv910 (LMB/TRJ), 2014 WL 5430956, at *11 (E.D. Va. Oct. 24, 2014) ("The concern of § 101 is not novelty, but preemption."). Therefore, The Applicants’ arguments are not persuasive. 
Regarding applicant's arguments alleging that the claims do not wholly preempt the abstract idea, the Supreme Court in Alice Corp. cautioned that merely limiting the use of an abstract idea “to a particular technological environment” or implementing the abstract idea on a “wholly generic computer” is not sufficient as an additional feature to provide “practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself.” Alice Corp., 134 Supreme Court. at 2358 (citations omitted). Although the Supreme Court has described “the concern that drives this exclusionary principle [i.e., the exclusion of abstract ideas from patent eligible subject matter] as one of pre-emption,” see Alice Corp.,134 S. Ct. at 2354, characterizing preemption as a driving concern for patent eligibility is not the same as characterizing pre-emption as the sole test for patent eligibility. “The Supreme Court has made clear that the principle of preemption is the basis for the judicial exceptions to patentability” and “[f]or this reason, questions on preemption are inherent in and resolved by the § 101 analysis.” Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015) (citing Alice Corp., 134 S. Ct. at 2354). “[Preemption may signal patent ineligible subject matter, [but] the absence of complete preemption does not demonstrate patent eligibility.” Id. Also preemption is not a stand-alone test. Preemption concerns have been addressed by the examiner through the application of the 2019 PEG framework. Applicant’s attempt to show alternative uses of the abstract idea outside the scope of the claims does not change the conclusion that the claims are directed to patent ineligible subject matter. Similarly, Applicant’s attempt to show that the recited abstract idea is a very narrow and specific one is not persuasive. A specific abstract idea is still an abstract idea and is not eligible for patent protection without significantly elements more recited in the claim. In the present case, the claimed technology is nothing more than generic computer technology implementing an abstract idea. In Alice also the computer system was specifically programmed to execute the specifically claimed steps in Alice. It is noted that the issue is whether the claims preempt the abstract idea that is claimed. The abstract idea of the challenged claims is not only “a method for managing an online public auction” in general, but also the specific type of “method for managing an online public auction”. And that the present claims do not preempt the field of methods for managing an online public auction do not make them any less abstract. (See buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (collecting cases); Accenture Global Servs., GmbH v. Guidewire Software, Inc., 728 F.3d 1336, 1345 (Fed. Cir. 2013) (generating tasks in an insurance organization). Also Ultramercial decision makes it clear that Patent Owner's arguments regarding pre-emption "are not a substitute for the proper two-part test under Alice". 
In response to Applicant’s arguments that “in the claimed invention the series of computer-implemented steps impose meaningful limits that disaggregate complex financial instruments, automate an open auction process, and automate the close of the auction through settlement and redistribution” the Examiner would like to point out that automating a manual process is insufficient to render a claim patent-eligible. See, e.g., Tranxition, Inc.v. Lenovo (U.S.) Inc., 664 F. App’x 968, 971 (Fed. Cir. 2016). By relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible (See Alice, 134 S. Ct. at 2359 (use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions” is not an inventive concept). Hence, Applicant’s arguments are not persuasive.
In response to Applicant’s assertion by referencing the Berkheimer memo that, the claims are not directed to merely an abstract idea and that the claims recite significantly more than any abstract idea, the Examiner respectfully disagrees.
According to the USPTO guidelines of April 19, 2018 incorporating the Berkheimer memo (Berkheimer memo, hereinafter), 
In a step 2B analysis, an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following:
1.    A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).
2.    A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s).
3.    A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).
4.    A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s). This option should be used only when the examiner is certain, based upon his or her personal knowledge, that the additional element(s) represents well-understood, routine, conventional activity engaged in by those in the relevant art, in that the additional elements are widely prevalent or in common use in the relevant field, comparable to the types of activity or elements that are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a). 

The additional elements in the claims are a computer system hosting an electronic investor portal, bidding portals and an auction platform. A plain reading of the Applicant’s specification including at least paragraphs [0028] – [0030] reveals that the auction platform is a generic computer server suitably programmed to perform the claimed steps. The computer system include a generic computer server suitably programmed to perform the associated functions. The portals are broadly interpreted to include generic portals suitably programmed to perform their respective functions. The Applicants are merely using the generic features, on a computer system, to execute an abstract concept. The fact that a generic computer server and generic portals, suitably programmed, may be used to perform the claimed method and the fact that the claims at issue do not require any nonconventional computer, network, or other components, or even a “non-conventional and non-generic arrangement of known, conventional pieces” but merely call for performance of the claimed functions “on a set of generic computer components, satisfies the Berkheimer memo requirement that the additional elements are conventional elements (as outlined in criterion 1 of the Berkheimer memo). Hence Applicant’s arguments incorporating the Berkheimer memo are not persuasive. Hence, these additional elements do not add anything significantly more than an abstract idea. Therefore, The Applicants’ arguments are not persuasive.  
	For these reasons and those discussed in the rejection, the rejections under 35 USC § 101 are maintained. 

Conclusion

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are:  
	(a) Chopra et al. (US Pub. 2020/0051188 A1) discloses an electronic mortgage portfolio asset auction system includes at least one host computing device that assembles a mortgage asset inventory from received mortgage asset data of a plurality of financial institutions for bidding. The host computing device filters the mortgage asset inventory in view of a bidder's mortgage asset purchase criteria to identify mortgage assets corresponding to the bid order, generates at least one ranked list of the identified mortgage assets by applying financial institution preference criteria, and presents the at least one ranked list to the first one of the plurality of financial institutions.

8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Narayanswamy Subramanian whose telephone number is (571) 272-6751. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ryan Donlon can be reached at (571) 270-3602. The fax number for Formal or Official faxes and Draft to the Patent Office is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Narayanswamy Subramanian/
Primary Examiner
Art Unit 3695

July 26, 2021